UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILEo

Maenolia Cyrus-Osborne, § clerk/A:l:  2['”3
Piainriff, § B@"kruptcysdiirtt:"d
v. )

Department of Intemal Revenue Service, j i 3 v 5 7 
Defendant. j

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs in forma pauperis application and will
dismiss the case for lack of subject matter jurisdiction. See Fed. R. Civ. P. lZ(h)(3) (requiring
dismissal "at any time" jurisdiction is found wanting).
Plaintiff is a resident of Mesa, Arizona, suing the Internal Revenue Service ("IRS").

The complaint stems from plaintiffs apparent frustration with employees at a particular IRS
office in her attempts to resolve her "tax issues." Compl. at 2. Plaintiff’ s problems began
presumably when she claimed an Eamed Income Tax Credit for the 1997 tax year. See ia'.
She alleges that "[t]he IRS and the Advocate Office cost me years of retums at no fault of my
own to find out my case was still in review in 2010 and still not being worked by the IRS office.”
Ia'. Plaintiff summarizes her claims as follows: "Holding refunds without just cause[;] Case not
worked in a timely manner[;] Violate my rights as a Tax payer[;] Civil Rights Violated[;]

Ia’. at l. Id. at 4.

Defamation and Slander." She seeks $100,000 "to rebuild my life."

The United States is immune from suit absent a waiver by Congress, and such immunity
is jurisdictional. United States v. Mitchell, 463 U.S. 206, 212 (1983) ("It is axiomatic that the
United States may not be sued without its consent and that the existence of consent is a
prerequisite for jurisdiction."). The IRS is subject to suit under the Taxpayer’s Bill of Rights,
26 U.S.C. § 7433, "only for claims related to the collection of income taxes and not for claims
related to the investigation or assessment of taxes." Gust v. U.S., 789 F. Supp. 2d 58, 62
(D.D.C. 201 l) (citing cases); see Spahr v. US., 501 F. Supp. 2d 92, 96 (D.D.C. 2()()7) ("Section
7433 does not give the Court jurisdiction over ‘[c]laims that the IRS has incorrectly determined
the amount of taxes owed’ or any other claims that do not directly arise from the IRS's collection
activities.") (quoting Buaiz v. United States, 471 F. Supp. 2d l29, 136 (D.D.C. 2007)). Since
this action arises at best out of the IRS’ alleged investigation of plaintiff’ s "tax issues," it will be

dismissed for want of jurisdiction. A separate Grder accompanies this Memorandum Opinion.

_ District Judge
DATE; April Zj , 2013 M%»”Zj